Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 	The amendment filed with the RCE submission of June 22, 2022 has been received and entered.  With the entry of the amendment, claims 16-19, 21-22, 25 and 27-28 are canceled, claims 1-13 are withdrawn, and claims 14, 15, 20, 23, 24 and 26 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-28 and Species A of cladding and Species B of carbide in the reply filed on October 14, 2021 is acknowledged.

Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening devices” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vuitton (US 5466907) in view of Trushin et al (US 2011/0150686), Fehr et al (US 6202762), Williams et al (US 4562612), Raber et al (US 2014/0252757) and Hill et al (US 2003/0111221), EITHER alone OR further in view of Viswanadham et al (US 2005/0077090),
Claim 14: Vuitton describes how a wear resistant insert (where as shown in figures 1-6, for example, the layers 6/10 can form an “insert” inserted into cylinder 12, that is forming a wear resistant layer 6/10 on an interior surface of a structure 12, note figures 4-5) can be formed by providing a deposition substrate (2) with an exterior surface and depositing a wear resistant layer (6) on the exterior surface of the deposition substrate, where the wear resistant layer comprises a wear resistant material (note figures 1-6, column 2, lines 15-35, column 3, lines 25-45-noting wear resistant coated layer can be provided and noting the coating compositions, column 3, line 65 through column 4, line 40, where for example, the Example coating of tungsten-carbide cobalt understood to give a wear resistant insert, layer and material, as this material would at least give a degree of wear resistance since a layer of the material is provided that would therefore provide wear reducing of the layer below because the WC-cobalt material would have to be worn through first, and furthermore this would give a material comprising a carbide, so meeting the wear resistant material requirements).  It is also describe that the wear resistant layer (coating layer)  can be made with tungsten carbide (WC), meeting claim of carbide use, cobalt alloys, meeting claim of alloy use, iron based alloys, meeting claim of alloy use, various oxides including aluminum oxide, titanium oxide, etc, meeting claim of ceramic use, etc. (note column 3, lines 30-45).  Furthermore, as to depositing a structure interface layer on the wear resistant layer, it is described that the wear resistant layer has an exterior surface on which a structure interface layer (10) can be further deposited (figure 3, column 2, lines 45-50, column 4, lines 1-5 and 25-35), where this layer provides an interface between the wear resistant layer and the structure (note figures 4, 5).  Furthermore as to installing the wear resistant insert in an interior area of the structure and separating the wear resistant layer from the deposition substrate intact, the wear resistant insert is further installed in the interior space of a structure (12) (figures 1-6, column 2, lines 25-35, column 4, lines 1-40). The wear resistant layer is separated from the deposition substrate intact after installing the insert in the interior space of the structure (figures 1-6, column 2, lines 25-35 and 45-65, column 4, lines 1-40), where the structure can be hollow and pipe/tube form (column 3, lines 5-10, figures 4-5).
(A) Vuitton does not specifically teach that the structure to which the insert installed comprises a driveshaft of a drilling motor, where the driveshaft comprises a driveshaft bore and a plurality of driveshaft ports, where the insert would be installed in the driveshaft bore of the driveshaft, and the insert has angled ports that extend through the structure interface and wear resistant layers, and are inserted in the bore so that the angled ports in the insert align with the plurality of driveshaft ports,
However,  Vuitton also notes that the internal surface of the structure to have the insert applied (the hollow body) can have an internal surface with an irregular contour and elongated length (column 3, lines 5-10).   Trushin further describes that an internal surface of a structure of a drilling motor, for use in drilling a borehole (downhole) can be an elongated hollow stator surface (note figure 3, 0007, 0011, 0017-0018, 0022, 0039-0040), where it can be desired to cover the stator with a wear resistant coating (0018, 0043).  Furthermore, it is also indicated that the stator or rotor surface can be provided with holes drilled through (so machined through) to allow passage of particles (figures 4, 5, 0045-0051), so holes not required in the stator, and which also notes that particles can be conventionally provided in circulation material in the motor (0046, 0013).
Fehr additionally describes drilling assemblies used in downhole drilling (note column 1, lines 5-15), where the assembly includes a fluid driven motor and driveshaft operatively connected to the motor, a housing enclosing the driveshaft and an annular flow passage between the driveshaft and housing for circulating drive fluid therethrough (column 1, lines 5-15), where the motor can be driven by circulating fluid including mud, water, air or other gases (column 8, lines 1-10), and where the motor has rotor and stator shown as connected in a housing with the driveshaft (note figure 1, column 9, lines 15-30).  The driveshaft has a hollow bore 68 and a plurality of angled ports 70 through which the drive fluid (circulating fluid) passes into the bore 68 (note figures 1, 3, 4 showing the angled ports 70, and column 12, lines 15-45).
Williams shows how a tubular bore structure 16 can be provided through which fluid (gas or liquid) will flow (figure, column 1, line 60 through column 2, line 40), where it is indicated to provide a replaceable liner (insert) 5 inside the bore that can be ceramic, for example, to be resistant to the abrasive quality of materials pulled through the apparatus (from vacuuming) and lengthen the life of the apparatus (note figure, column 2, lines 20-40, column 1, lines 10-25, noting how sand (particles) can be an abrasive material), where the bore structure is also shown with an angled port (note  11) in the bore structure, and where it is described to provide a hole/port 17 in the liner/insert 5 sized to correspond to the size of the inlet 11 and where the hole/port 17 aligns with inlet 11 (note column 2, lines 35-40, claim 7, figure, where to correspond to the inlet and align, liner/insert 5 is understood to provide its own angled port, or at least would be obvious to provide such with the desired corresponding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton to provide that the formed insert is used to provide a wear resistant insert to be used to protect a structure in the form of a driveshaft bore of a driveshaft of a drilling motor, where the driveshaft also has a plurality of driveshaft ports as suggested by Trushin, Fehr, and Williams in order to provide a desirably protected hollow body surface, since Vuitton indicates how wear resistant layers can be applied to hollow body structures of elongated length and which can have irregular internal surfaces by using the insert method described, and Trushin indicates that a hollow body structure that would like a wear resistant layer would be an elongated interior surface of a stator of a drilling motor for a borehole, where the body structure is exposed to circulating fluid and particles in the fluid, Fehr teaches that when using a motor system with a stator and rotor for drilling a borehole, the system further can desirably include a driveshaft of the drilling motor, where the driveshaft comprises a driveshaft bore and a plurality of angled driveshaft ports through which circulating fluid of the motor passes into the bore, and Williams would indicted that when providing fluid and abrasive material/particles through a bore structure with a port opening, it is well known that a liner/insert that provides wear resistance can be provided on the inside of the bore to extend the life of the system, and thus by providing the Vuitton process to the stator/housing and driveshaft bore of Trushin and Fehr a desirable wear resistant layer can be provided on the housing/stator surface and also bore surface and also have a structure interface layer that interfaces with the structure to which being inserted as shown in Vuitton, and would be understood to help protect a structure understood to be exposed to wear from the fluid and particles described.  Additionally, it would have been further suggested from the teaching of Fehr and Williams to provide a plurality of ports in the wear resistant insert that extends through the structure interface layer and the wear resistant layer to leave port openings through the insert that would correspond to the port openings in the driveshaft system, and, when installing the insert in the driveshaft bore, align the ports in the insert with the ports in the driveshaft, and to provide the ports in the insert in an angled form matching that of the driveshaft, since Williams would show how it is desired when providing an insert/liner for a bore structure with angled ports to leave an opening through the insert that conforms in size with the port in the bore structure, and to insert the insert such that the ports in the insert align with the ports in the bore structure, which allows material to pass through the port, and to provide angled ports in the insert would help with the desired conforming of ports so as to match the size and angle used for the bore ports and give the same action of the ports as without the insert.
Optionally, further using Viswanadham, Vuitton describes how tungsten carbide-cobalt can be used for the layer (column 4, lines 25-40) and Viswanadham specifically describes how tungsten carbide-cobalt can be conventionally used for wear resistant layers for drilling for oil and gas wells, including with boreholes (note 0003 0005, 0045).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Trushin, Fehr and Williams to use the wear resistant layer material of tungsten carbide-cobalt as described by Vuitton with an expectation of predictably acceptable results with the stator features/housing/driveshaft bore features of Trushin and Fehr to be used in drilling a borehole, since Viswanadham indicates how tungsten carbide-cobalt is conventionally used in the drilling art as a wear resistant layer material for drilling boreholes.
(B) Vuitton does not specifically teach providing a hole, slot or groove in the structure interface layer than does not extend into the wear resistant layer, and fastening the insert to the driveshaft with one or more fastening devices received into the at least one hole, slot or groove.
However, Vuitton does note multiple layers can be provided (such as the wear resistant layer, and structure layer discussed above) (note column 2, lines 45-50) and coating composition for layers can include various ceramics including aluminum oxide, and various alloys, including iron based alloys (note column 3, lines 25-45).  Raber describes a joint ring system, with first and second rings, where these rings act as inserts into a hollow pipe structure and contact the pipe (note figures 1A-1E, 5A-5C, 0022), where the rings can have what would be a wear resistant layer 129 of ceramic such as aluminum oxide that forms an outer layer facing the interior of the pipe and would be exposed to fluid in the pipe (note Figures 1A-1E, 5A-5C and 0025), and on top of this what would be a structure interface layer (the body 105, 107) (to be placed between the inside pipe surface and the wear resistant layer) (note figures 1A-1E, 5A-5C, and 0022-0023, where the ring bodies can be steel) and this structure interface layer (but not the wear resistant layer 129) can be provided with grooves, for example, to hold O-rings (note figures 1A-1E, 5A-5C, 0023, 0029).  The O-ring use helps seal the ring to the pipe and prevent fluid from interfering with the pipe surface (weld zone described here) (note 0023, 0029).
Hill further describes a pump for use in a bore of a tubing structure, with a stator and rotor in the stator and tubular housing (0007), which can be used in wellbore (0011, downhole), where there can be insert structures, showing housing 20 inserted into sub 13 (figure 1 and 0025-0027), where the housing has the inner bore 21, stator 22, etc. (0027), and where it is shown that O-rings can be mounted to the outer surface of the housing, which is shown with grooves to hold the O-rings, so that the seal against the inner surface of sub 13 to prevent solids from migrating down (note 0031, 0046, figures 1, 3B).  It is noted that it is desirable for the materials of the pump and hold down sub to be provided with wear resistance, such as by nitriding to increase steel hardness (0055).  Hill also describes how insert body (outer body 125 of the insert structure) can have a pocket 144 (so slot/groove construction) with a key (fastening device) 119 mounted in the pocket which is driven out when it reaches a keyway in the tubing string to hold (fasten) in the desired location (note figures 2, 3A, 3B, 0047, 0033, 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Trushin, Fehr and Williams, EITHER alone OR further in view of Viswanadham to provide that the structure interface layer is provided with grooves that do not extend into the wear resistant layer as suggested by Raber and Hill to provide for further desirable sealing and fastening with a fastening device received into the groove to the driveshaft when using the wear resistant insert to help prevent materials from impacting the interior surface of the structure, since Vuitton is forming multilayer inserts that can have a wear resistant layer of a ceramic and structure interface layer that can be metal alloy for inserting into a pipe/tube shaped structure, and Raber describes multilayer inserts (rings) can have a desirable outer wear resistant layer facing the interior of the pipe of ceramic and a structure interface layer/body of steel that contact the pipe, and further describes providing grooves in the structure interface layer that do not extend into the wear resistant layer to hold O-rings that help provide further sealing that helps prevent materials/fluids from impacting the interior surface of the structure, and would help to fasten the insert to the bore/pipe structure by the pressure against the bore/pipe structure, and additionally, when providing a bore structure for drilling, Hill describes how grooves can be provided in the outside of insert structures to be inserted into bore structures to help seal against inside surface to which the insert structure provided, and as well grooves can be provided to help fasten an insert structure to an inner bore structure using a key fastener, where the O-rings or key fastener would be received into the groove, and given how Raber shows that grooves to be used to hold a structure such as an O-ring to contact an inner surface surrounding the inserting structure can be simply in an interference layer, it would be suggested that the grooves for the O-ring or key structure used to fasten the insert structure in the driveshaft can be predictably and acceptably simply in the structure interface layer and not in the wear resistant layer.  The O-ring or Key fasteners described by Hill would be understood to meet the requirements of a fastening device under 35 USC 112(f), since applicant describes using a Key fastening device and also using O-rings in the grooves in the specification as filed.
Claim 15: Vuitton describes how the depositing can be by spraying, electroless, electrolytic, vapor depositing (PVD, CVD) (column 2, lines 1-5, claim 9).
Claim 20: furthermore as to providing the groove by machining, Raber describes that the rings 105/107 can be formed from steel and machined to specific tolerances (0022), so it would be understood that the grooves would be machined to form the shape of the groove desired to the tolerance desired. 
Claim 23: Vuitton provides that the separating intact can comprise destroying the deposition substrate (note column 2, lines 45-65, such as melting the deposition substrate, drilling or dissolving, and note column 4, lines 35-40, with mechanical turning).
Claim 24: Vuitton provides that the structure (hollow body) can be an elongated member (column 3, lines 5-10, where the deposition substrate would match the hollow body to provide a coating as in figures 1-6, note column 2, lines 35-40, so also giving an elongated member), the interior space of the structure is a bore defined by the structure (figures 4-6), and the installing of the insert into the interior space of the structure comprises inserting the insert into the bore of the structure (figures 4-6, column 2, lines 25-35, column 4, lines 1-40). Alternatively, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the insert into an elongated structure/hollow body that if desired to have an insert along the entire length of the inside of the structure/hollow body as shown in figures 1-6 as a possible format, that to do so, one would provide the deposition substrate to also be elongated to match the structure.

Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vuitton in view of Trushin, Fehr, Williams, Raber and Hill, EITHER alone OR further in view of Viswanadham as applied to claims 14, 20 and 23-24 above, and further specifically in view of Viswanadham et al (US 2005/0077090).
Claim 15: as to specifically applying the wear resistant layer by cladding, such as laser assisted cladding, Vuitton notes the layer can be applied by a variety of different methods and can be any other “conventional technique” (note column 2, lines 1-10), and gives an example of applying tungsten carbide-cobalt (column 4, lines 25-40).  Viswanadham describes how tungsten carbide-cobalt can be applied to a surface conventionally by the technique of laser assisted cladding, giving application of wear resistant material (abstract, 0034, 0042, 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Trushin, Fehr, Williams, Raber and Hill, EITHER alone OR further in view of Viswanadham to apply the wear resistant layer by laser assisted cladding as suggested by Viswanadham with an expectation of predictably acceptable results, since Vuitton indicates how a material such as tungsten carbide-cobalt can be applied by any conventional technique and Vuitton indicates how laser assisted cladding would be a conventionally known technique for applying wear resistant material such as tungsten carbide-cobalt.

Claim 20 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vuitton in view of Trushin, Fehr, Williams, Raber and Hill, EITHER alone OR further in view of Viswanadham as applied to claims 14, 15 and 23-24 above, and further in view of Mahoney et al (US 6199867).
Claim 20: further as to forming the grooves in the structure interface layer by machining, Raber notes forming the structure interface layer (body/layer 105, 107) can be formed from steel and machined to specific tolerances (0022). Mahoney further describes how steel can be machined into  ring with O-ring sealing grooves (column 4, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Trushin, Fehr, Williams, Raber and Hill, EITHER alone OR further in view of Viswanadham to specifically provide forming the grooves by machining as suggested by Mahoney with an expectation of predictably acceptable groove forming, since Vuitton would indicate layers can be made of metal alloy including iron based alloys, Raber describes grooves formed in steel for O-rings, and Mahoney indicates how grooves for O-rings can be formed of metal alloy of steel using machining, which would also indicate how grooves can be machined in general.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vuitton in view of Trushin, Fehr, Williams, Raber and Hill, EITHER alone OR further in view of Viswanadham as applied to claims 14, 15, 20 and 23-24  above, and further in view of Maddy (US 4863661).
Claim 26: further as to the deposition substrate having a bore passing longitudinally therethrough and separating the wear resistant layer and deposition substrate by passing a fluid through the substrate bore to destroy the substrate, Vuitton notes that the deposition substrate can be removed chemically by dissolving (column 2, lines 55-65), and also notes that the deposition substrate can be hollow (note column 4,lines 45-50). Maddy further describes how a wear (abrasion) resistant insert can be provided by providing a deposition substrate, depositing wear resistant layer on an exterior of the deposition substrate, and then inserting the insert into an interior hollow cylinder structure to transfer the insert to the hollow cylinder structure, and then remove the deposition substrate by destroying the substrate (note abstract, figures 1a-1c, column 3, lines 10-20, column 4, lines 5-65),  Maddy further describes that it would be known for the deposition substrate mandrel to be a thin walled tube (has a bore therethrough) to allow easy removal by acid dissolution (column 5, lines 15-30, figure 1a).  
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Trushin, Fehr, Williams, Raber and Hill, EITHER alone OR further in view of Viswanadham use a deposition substrate with an internal bore extending longitudinally therethrough as described by Maddy to provide desirable substrate removal, as Vuitton notes the substrate can be removed by being dissolved by chemical means and the substrate can be hollow, and Maddy describes using a thin walled tube substrate to allow easy removal by acid dissolution (chemical means) and to provide such removal it would have been obvious to pass a fluid through the bore of the substrate so that the acid/chemical impacts all the substrate to dissolve.

The Examiner notes Goldstein et al (US 3248788) also describes forming a layer that can be carbide and wear resistant on a deposition substrate mandrel, and inserting this formed “insert” in a hollow tubular structure and then removing the substrate leaving the layer on the interior surface of the structure (note figures 1-3, column 2, lines 15-40, column 1, lines 30-40).   Adam (US 2015/0027725) also indicates providing coating such as tungsten carbide on hollow interior surfaces for components for boreholes (note 0039, 0029, 0005, figures 1-2). 

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered.
(A) The Examiner notes the adjustments to the rejections, including the addition of the references to Fehr and Williams due to the amendments to the claims.
(B) Applicant has argued that Vuitton and the other references do not provide the ports through the insert and driveshaft features now claimed, however, the Examiner notes that the additional references to Fehr and Williams have been provided, and all features claimed would be suggested as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718